Bloodworth, J.
The evidence in this case shows that certain officers found two bottles of whisky buried in the chicken-yard on the premises occupied by accused; that “the back part of the dwelling is in the chicken-yard;” that at the time the officers found the liquor there was a man at the home of the accused who lived in the house with her, renting from her two rooms of the dwelling. The defendant introduced no evidence, but in her statement denied possession of the whisky. ' There was no direct evidence that the liquor belonged to the defendant, or that it did not belong to the person who was a roomer in her home. It is just as reasonable to conclude that the liquor belonged to the man as to the defendant. The evidence to connect the accused with the offense of possessing intoxicating liquor was entirely circumstantial and did not exclude every reasonable hypothesis save that of the guilt of the accused. Cummings v. State, 25 Ga. App. 427 (103 S. E. 687); Toney v. *622State, 30 Ga. App. 61 (116 S. E. 550); Douglas v. State, 37 Ga. App. 494 (141 S. E. 86).

Judgment reversed.


Broyles, C. J., and Luke, J., concur.